Citation Nr: 1200842	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his wife testified at a hearing at the RO in Indianapolis, Indiana in July 2009.  This transcript has been associated with the file.  In October 2009 the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence in the December 2011 Informal Hearing Presentation and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected bilateral hearing loss disability.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Board observes that the Veteran was last given a VA examination in July 2009.  A statement by the Veteran's wife in October 2009 indicated that the Veteran's hearing loss was continuing to worsen.  In the December 2011 Informal Hearing Presentation the Veteran's representative also noted that the Veteran's August 2008 and July 2009 VA audiogram results were inconsistent with the June 2008 private findings.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that the duty to assist, in some cases, requires VA to seek clarification of private medical records.  See Savage v. Shinseki, 22 Vet. App. 124 (2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  Id. at 269.  

On remand, the individual who performed the audiometric testing in June 2008 should be asked to indicate whether he/she is a state licensed audiologist and clarify whether the Maryland CNC test was used.  

As there is evidence the Veteran's hearing loss has worsened since the prior VA examination and there are inconsistencies between the private and VA audiograms, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board further notes that the most recent VA treatment records in the claims file are from April 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from April 2008 through the present.


Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from April 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.   After obtaining any necessary authorization, the AMC/RO should contact the individual who performed audiometric testing in June 2008 and clarify whether he/she is a state-licensed audiologist.  He/she should also clarify whether the Maryland CNC test was used.  

3.	After completing the above, schedule the Veteran for an audiology examination to determine the current severity of his bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability. 

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

